                 Case 3:20-cv-05179-RS Document 30 Filed 09/24/20 Page 1 of 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                         September 24, 2020


       No.:                  20-16861
       D.C. No.:             3:20-cv-05179-RS
       Short Title:          Michael Alexander v. County of San Mateo, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.

       Appellants who are filing pro se should refer to the accompanying
       information sheet regarding the filing of informal briefs.
        Case 3:20-cv-05179-RS Document 30 Filed 09/24/20 Page 2 of 3




                  UNITED STATES COURT OF APPEALS
                                                                  FILED
                          FOR THE NINTH CIRCUIT
                                                                   SEP 24 2020
                                                                 MOLLY C. DWYER, CLERK
                                                                 U.S. COURT OF APPEALS




 MICHAEL ALEXANDER,                           No. 20-16861

              Plaintiff - Appellant,
                                              D.C. No. 3:20-cv-05179-RS
   v.                                         U.S. District Court for Northern
                                              California, San Francisco
 COUNTY OF SAN MATEO; DAVE
 PINE; CAROLE GROOM; DON                      TIME SCHEDULE ORDER
 HORSLEY; WARREN SLOCUM;
 DAVID CANEPA; THE HEALTH
 PLAN OF SAN MATEO; C. J.
 KUNNAPPILLY, CEO of San Mateo
 Medical Center; CARLOS G.
 BOLANOS; DANIEL REYNOLDS,
 Lt.; SAN MATEO COUNTY HEALTH
 COMMISSION; LIGIA ANDRADE
 ZUNIGA; JEANETTE AVILES; SI
 FRANCE; GEORGE PON; KENNETH
 TAI; BILL GRAHAM; TERESA
 GUINGONA FERRER; BARBARA
 MIAO; SAN MATEO MEDICAL
 CENTER; ALLIED UNIVERSAL
 SECURITY PROFESSIONALS; DALY
 CITY CLINIC; STEVE NEEDLES;
 SAN MATEO COUNTY BOARD OF
 SUPERVISORS,

              Defendants - Appellees.



The parties shall meet the following time schedule.
        Case 3:20-cv-05179-RS Document 30 Filed 09/24/20 Page 3 of 3

Wed., November 25, 2020 Appellant's opening brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.
Mon., December 28, 2020 Appellees' answering brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: Ruben Talavera
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
